Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         01-FEB-2019
                                                         01:51 PM


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Petitioner/Plaintiff-Appellee,

                                 vs.

               BURT CALAYCAY, aka Burt F. Calaycay,
                  Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1DCW-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Respondent/Defendant-Appellant Burt Calaycay’s
application for writ of certiorari filed on December 5, 2018, as
amended on December 6, 2018, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaii, February 1, 2019.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson